          Case 1:21-cv-03250-LMM Document 1 Filed 08/10/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 ----------------------------------- X
                                     :
GE ENERGY POWER CONVERSION FRANCE :                       Civil Action No.:___________
SAS, CORP.                           :
                                     :
                                     :
                     Plaintiff,      :
                                     :
v.                                   :
                                     :                    COMPLAINT FOR DAMAGES
GAFFNEY-KROESE ELECTRICAL            :
                                     :
SUPPLY CORP.,                        :
                                     :
                    Defendant.       :
                                     :
 ----------------------------------- X

       Plaintiff GE Energy Power Conversion France SAS Corp. (hereafter “Plaintiff” or “GE”),

by and through its attorneys, complaining of Defendant Gaffney-Kroese Electrical Supply Corp.,

(hereafter “Defendant” or “Gaffney”), hereby alleges, as follows:

                                           PARTIES

1.     Plaintiff, GE is a corporation incorporated under the laws of France with its principal

       place of business located in Paris France.

2.     Defendant, Gaffney is a New Jersey corporation having principal place of business at 60

       Kingsbridge Road, Piscataway, New Jersey 08854. Gaffney may be served with process

       through the Georgia Secretary of State, through its registered agent for service of process

       in Georgia, and/or through such other means as are authorized by the applicable statutes

       and rules of this Court.
       Case 1:21-cv-03250-LMM Document 1 Filed 08/10/21 Page 2 of 5




                              JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332 because

     this is a controversy between citizens of different States and the matter in controversy

     exceeds the sum or value of $75,000, exclusive of interest and costs.

4.   Personal jurisdiction over Defendant is proper in this Court because Defendant transacts

     business in Georgia and has both general and specific jurisdictional contacts with Georgia

     sufficient to authorize personal jurisdiction over the Defendant in this Court for this

     action.   Personal jurisdiction over Defendant is also proper in this Court because

     Defendant agreed in a written contract with GE that any dispute between the parties

     arising out of the contract which is at issue in this action would be resolved by litigation;

     and Defendant agreed in the contract to submit to the jurisdiction of this U.S. District

     Court for the Northern District of Georgia, Atlanta Division.

5.   Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant is subject to this

     Court’s personal jurisdiction in this Court with respect to this action.

6.   Venue is proper in this Court for the additional reason that the parties’ written contract

     which is at issue in this action included a forum selection agreement providing that venue

     for any litigation between the parties arising out of the contract would be proper in this

     U.S. District Court for the Northern District of Georgia, Atlanta Division.

                                           FACTS

7.   GE manufactures and sells electrical motors and related power conversion equipment and

     parts to its customers in the energy production industry.

8.   Gaffney is s global provider of industrial equipment, machinery, instruments, apparatus

                                               2
        Case 1:21-cv-03250-LMM Document 1 Filed 08/10/21 Page 3 of 5




      and supplies to various industries.

9.    GE and Gaffney entered into two (2) separate purchase orders through which Gaffney

      agreed to purchase and GE agreed to sell equipment, parts and supplies related to

      Gaffney’s business needs. These Purchase Orders are identified as follows:

         a. Tooling Purchase Order bearing PO No. 442255; and

         b. Spare parts Purchase Order bearing PO No. 442427.

10.   The first purchase order (PO 442255) was entered into and invoiced on or about June 23,

      2020 totaling 114,247 euros ($139,320.79).

11.   To date no payments have been made by Gaffney on the invoice for PO 442255, although

      payment is due and owing; and, as of March 10, 2021, has accrued a total calculated debt

      of 126,242 euro ($153,948.33) pursuant to the agreed upon 1.5% monthly late payment

      rate. Interest has continued to accrue on PO 442255 since March 10, 2021.

12.   The second purchase order (PO 442427) was entered into and invoiced on or about August

      7, 2020 totaling 64,837 euro ($79,066.78).

13.   To date no payments have been made by Gaffney on the invoice for PO 442427, although

      payment is due and owing; and, as of March 10, 2021, has accrued a total calculated debt

      of 73,590 euro ($89,740.80) pursuant to the agreed upon 1.5% monthly late payment rate.

      Interest has continued to accrue on PO 442427 since March 10, 2021.

14.   GE has fully complied with the contract Purchase Orders 442255 and 442427; and GE

      has made proper presentment and notice of payments due to Gaffney but to no avail.

15.   Because of Gaffney’s failure to pay the subject invoices and agreed upon late payment

                                              3
          Case 1:21-cv-03250-LMM Document 1 Filed 08/10/21 Page 4 of 5




       penalties Gaffney is indebted to GE for 199,832 euro ($243,645.17).

                                     CAUSE OF ACTION
                                      Breach of Contract


16.    GE incorporates by reference herein the foregoing Paragraphs 1 through 15.

17.    GE had valid and enforceable contract Purchase Orders with Defendant under which GE

       was to be paid $218,387.57.

18.    Due to non-payment, Defendant, through previously agreed upon terms, is required to pay

       an additional $25,257.60 in late payment penalties for the two invoices.

19.    Defendant breached that contract by not making payments on the account as required by

       the Purchase Order Terms; and Defendant’s breach has caused GE injury.

20.    Based on the foregoing, GE is entitled to recover the full cost of the outstanding invoices

       as well as penalties for late payment totaling $243,645.17 in addition to litigation costs

       (including without limitation reasonable attorney fees) incurred in connection with the

       pursuit of these claims.

       WHEREFORE, General Electric Power Conversion respectfully requests that Gaffney be

cited to appear and that GE recover from Gaffney the above described amounts including pre-

judgment and post judgment interest as provided by law; attorney fees and legal expenses, punitive

or exemplary damages as may be authorized by law, and such other and further relief as may be

appropriate.




                                                4
         Case 1:21-cv-03250-LMM Document 1 Filed 08/10/21 Page 5 of 5




                                         Respectfully submitted,

                                         /s/ Anthony C. Walsh
                                         Anthony C. Walsh (GA Bar No. 735063)
                                         GE Gas Power
                                         4200 Wildwood Parkway
                                         Atlanta, Georgia 30339
                                         Telephone: 678-844-6107
                                         Email:         anthony.walsh@ge.com

                                         and

                                         Michael D. Fisse (pending pro hac vice)
                                         Paul R. Trapani, III (pending pro hac vice)
                                         Patrick B. Fisse (pending pro hac vice)
                                         Daigle Fisse & Kessenich, PLC
                                         227 Highway 21
                                         Madisonville, Louisiana 70447
                                         Telephone: 985-871-0800
                                         Facsimile:     985-871-0899
                                         Email:         mfisse@daiglefisse.com
                                                        ptrapani@daiglefisse.com
                                                        pfisse@daiglefisse.com

                                         Attorneys for Defendant, GE ENERGY POWER
                                         CONVERSION FRANCE SAS, CORP.




TO:
Gaffney-Kroese Electrical Supply Corp.
60 Kingsbridge Road,
Piscataway, New Jersey 08854




                                            5
